Title: From Benjamin Franklin to Mary Stevenson, 31 May 1770
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Thursday May 31. 70
I receiv’d your Letter early this Morning, and as I am so engag’d that I cannot see you when you come to-day, I write this Line just to say, That I am sure you are a much better Judge in this Affair of your own than I can possibly be; in that Confidence it was that I forbore giving my Advice when you mention’d it to me, and not from any Disapprobation. My Concern (equal to any Father’s) for your Happiness, makes me write this, lest having more Regard for my Opinion than you ought, and imagining it against the Proposal because I did not immediately advise accepting it, you should let that weigh any thing in your Deliberations. I assure you that no Objection has occur’d to me; his Person you see, his Temper and his Understanding you can judge of, his Character for any thing I have ever heard is unblemished; his Profession, with that Skill in it he is suppos’d to have, will be sufficient to support a Family; and therefore considering the Fortune you have in your Hands, (tho’ any future Expectation from your Aunt should be disappointed) I do not see but that the Agreement may be a rational one on both sides. I see your Delicacy; and your Humility too; for you fancy that if you do not prove a great Fortune you will not be belov’d; but I am sure that were I in his Situation in every respect, knowing you so well as I do, and esteeming you so highly, I should think you a Fortune sufficient for me without a Shilling. Having thus more explicitly than before, given my Opinion, I leave the rest to your sound Judgment, of which no one has a greater Share; and shall not be too inquisitive after your particular Reasons, your Doubts, your Fears, &c. For I shall be confident whether you accept or refuse, that you do right. I only wish you may do what will most contribute to your Happiness, and of course to mine; being ever, my dear Friend, Yours most affectionately
BF.
Don’t be angry with me for supposing your Determination not quite so fix’d as you fancy it.

 
Endorsed: May 31–70
